Citation Nr: 0621727	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The appellant testified before the undersigned acting 
Veterans Law Judge at a video conference hearing held in 
August 2005.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his bilateral hearing loss is more 
disabling than is currently evaluated.

A review of the record reveals that the most recent VA 
audiological examination was conducted in July 2003.  At the 
personal hearing held in August 2005, the veteran testified 
that that his condition has worsened since his last 
examination.  A September 2003 letter from the veteran's 
private physician appears to support the veteran's assertion.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.

As the veteran did not receive any notice regarding effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the RO will have the opportunity to correct such 
deficiency on remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
appropriate notice as to the rating of 
hearing loss disorders and effective 
date(s) of any award of compensation in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should make arrangements to 
afford the veteran a VA audiological 
examination to determine the current 
nature and severity of his bilateral 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
pertinent symptoms and findings should be 
reported.

3.  The AMC/RO should then readjudicate 
the veteran's claim for an initial 
compensable rating for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC) with consideration of any 
evidence obtained since the issuance of 
the last SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DAVID S. NELSON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



